Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Claims 1, 3-6, 14-19, and 21-34 are pending and currently under consideration.

Withdrawn Objections and/or Rejections
The rejection of claim 6 under 35 U.S.C. 112(a) is withdrawn in view of the amended claim.

Information Disclosure Statement
The information disclosure statement filed on 11/09/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(ii). Claims 1, 3-6, 14-19, 21-26, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55, 59-61, and 80 of copending Application No. 15/739,200 in view of Zhou et al. (Drug Metabolism and Disposition 40 (2):329-335, 2012) and WO 2012/101998 A1 (International publication Date: 2 August 2012). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 

Claims 55, 59-61, and 80 of copending Application No. 15/739,200 are drawn to a polynucleotide encoding a fusion protein comprising a humanized anti-human transferrin receptor antibody and a human iduronate-2-sulfatase, an expression vector comprising the polynucleotide, and a mammalian host cell comprising the expression vector. 

Zhou et al. teach a method of producing a fusion protein comprising an anti-transferrin receptor (TfR) antibody and a human iduronate-2-sulfatase (see, e.g., Abstract). The fusion protein was prepared by fusing human iduronate-2 sulfatase onto the C-terminus of the heavy chain of an anti-TfR monoclonal antibody (Abstract) and produced by COS cells cultured in a serum-free medium (page 330, left column, section entitled "Expression in COS Cells and Affinity Purification"). The serum-free culture medium was collected by 

WO 2012/101998 A1 teaches a method for production of recombinant human iduronate 2-sulfatase (rhI2S) on a large scale, with a high purity, and mannose 6-phosphate residues. The method comprises the steps of (a) culturing rhI2S-producing mammalian cells in a serum-free medium, (b) collecting culture supernatant, (c) subjecting the culture supernatant to cation-exchange column chromatography, (d) to dye affinity column chromatography, (e) to anion-exchange column chromatography, and (f) to a column chromatography employing as solid phase a material having affinity for phosphate group, and (g) to gel filtration column chromatography, in the order, wherein the material having affinity for phosphate group is selected from the group consisting of fluoroapatite and hydroxyapatite ((see, e.g., Abstract; page 2, paragraph [0011]; section # 6 on page 3). WO 2012/101998 A1 teaches a human iduronate 2-sulfatase (rhI2S) comprising the amino acid sequence of SEQ ID NO: 5 of the present application (see sequence alignment on page 11 below). WO 2012/101998 A1 also teaches a human mutant iduronate 2-sulfatase comprising one or more substitution, deletion, addition, and insertion of one or more amino acids compared with the amino acid sequence of human wild-type iduronate 2-sulfatase (page 7, paragraph [0015]). 

It would have been obvious for one skilled in the art to produce a fusion protein comprising a humanized anti-human transferrin receptor antibody and a human iduronate-2-sulfatase or a mutant thereof and to purify the fusion protein by affinity column chromatography 

(iii). Response to Applicant’s argument
Applicant argues that at least six different column chromatography steps are employed in the cited art. Applicant argues that the skilled person must select from them three methods in sequential order for the purification of the fusion protein as recited in amended claim 1. Applicant argues that considering selecting the exact set of column chromatography methods in the exact order from vast number of possible permutations, it could not be concluded that the skilled person could reach the invention of amended claim 1 by mere routine practice, rather it could be concluded that the skilled person is required to exert undue experimentation. Applicant argues that the mere disclosure of multiple chromatography methods in the cited references does not guide the skilled person to the method employing the three recited chromatography steps in sequential order. Applicant further argues that the Examiner has not provided any rationale as to why the skilled person would have selected the three recited chromatography steps in 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows: (A) determining the scope and content of the prior art; (B) ascertaining the differences between the claimed invention and the prior art; and (C) resolving the level of ordinary skill in the pertinent art. The issue here is whether purifying a fusion protein comprising an anti-transferrin receptor (TfR) antibody and a human iduronate-2-sulfatase by affinity column for the fusion protein, affinity column for the phosphate group, and a size exclusion column chromatography sequentially is obvious over the prior art. In other words, is purifying an art-known fusion protein using a sequential combination of three art-known and predictable chromatographic methods obvious to a person of ordinary skill at the time of the invention?

The cited prior art teaches in combination six different column chromatographic methods, each is based upon a particular interaction between the fusion protein and the column solid phase. For example, a size exclusion column chromatography is used to purify the fusion protein based upon the size of the molecules, affinity column for the phosphate group is based upon the interaction between the phosphate group within the fusion protein and the solid phase of the column to purify the fusion protein, whereas affinity 

It is noted that the rationales in the 103 (a) rejection in this case involve a combination of the following: combining prior art elements according to known methods to yield predictable results, "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives if the variations are predictable to one of ordinary skill in the art, and some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. It is known at the time invention that each column chromatographic method provides a predictable result or solution for purifying a fusion protein, and each method merely performs the same function as it does separately. Therefore, the rejection must be maintained.
Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(ii). Claims 1, 3-6, 14-19, and 21-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 and 34 recite a limitation, “(c) a step of purifying the fusion protein from the culture supernatant by three column chromatography steps consisting of …”. The limitation “a step” contradicts to the limitation, “three column chromatography steps”, rendering the claims indefinite. Claims 3-6, 14-19, and 21-33e rejected as dependent claims from claim 1. 

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 1, 3-6, 14-19, 21-26, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (Drug Metabolism and Disposition 40 (2):329-335, 2012) in view of WO 2012/101998 A1 (International publication Date: 2 August 2012) and WO 2011/044542 A1 (14 April 2011). 
 

Zhou et al. do not explicitly teach (a) purifying the fusion protein from the culture supernatant by the three column chromatography steps consisting of (i) a column chromatography employing as a solid phase a material to which a substance having affinity for the fusion protein has been bound, (ii) a column chromatography employing as a solid phase a material having affinity for the phosphate group, (iii) and a size exclusion column chromatography, wherein the three column chromatography steps (i) to (iii) are performed sequentially, as recited in claims 1 and 34; (b). the anti-TfR monoclonal antibody is a humanized antibody as recited in claim 6; (c) linkers as recited in claims 14 and 16-19; (d) mutant human iduronate 2-sulfatases as recited in claims 22-26.

WO 2012/101998 A1 teaches a method for production of recombinant human iduronate 2-sulfatase (rhI2S) on a large scale, with a high purity, and mannose 6-phosphate 

    PNG
    media_image1.png
    843
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    758
    752
    media_image2.png
    Greyscale

WO2011/044542 A1 teaches a fusion protein comprising an antibody that crosses the blood brain barrier (BBB) and a human iduronate 2-sulfatase (see, e.g., Abstract; page 16, paragraph [00100]). The antibody can be a humanized antibody suitable for administration to a human and an anti-transferrin receptor antibody (page 20, paragraph [00112]). The human lysosomal enzyme can be covalently linked by its carboxy or amino terminus to the carboxy or amino terminus of the light chain or the heavy chain of the 

Therefore, it would have been obvious for one skilled in the art to modify the method of Zhou et al. to purify the fusion protein by affinity column chromatography employing a solid phase having affinity for the fusion protein, the affinity column chromatography employing a solid phase (such as fluoroapatite or hydroxyapatite) having affinity for the phosphate group, and the size exclusion column chromatography sequentially with a reasonable expectation of success. One would have been motivated to do so because combining various types of chromatography as a choice or obtaining optimal protein purification conditions is well-known in the art and routinely practiced by one of skill in the art as demonstrated by WO 2012/101998 A1.

It would also have been obvious for one skilled in the art to make a fusion protein comprising a humanized anti-transferrin receptor (TfR) antibody, a human iduronate-2-sulfatase or a mutant human iduronate-2-sulfatase taught by WO 2012/101998, and a linker taught by WO2011/044542 A1 with a reasonable expectation of success. One would have been motivated to do so because (i) a humanized anti-transferrin receptor (TfR) antibody is more suitable for administration to a human as taught by WO2011/044542 A1 above; (ii) the use of a liker in making a fusion protein is well-

(iii). Response to Applicant’s argument
Applicant argues that at least six different column chromatography steps are employed in the cited art. Applicant argues that the skilled person must select from them three methods in sequential order for the purification of the fusion protein as recited in amended claim 1. Applicant argues that considering selecting the exact set of column chromatography methods in the exact order from vast number of possible permutations, it could not be concluded that the skilled person could reach the invention of amended claim 1 by mere routine practice, rather it could be concluded that the skilled person is required to exert undue experimentation. Applicant argues that the mere disclosure of multiple chromatography methods in the cited references does not guide the skilled person to the method employing the three recited chromatography steps in sequential order. Applicant further argues that the Examiner has not provided any rationale as to why the skilled person would have selected the three recited chromatography steps in sequential order among the 120 to 720 or more available options, but rather relies upon a general statement that such methods are "routinely practiced" in the art. Applicant submits that such rationale is insufficient under the applicable exam guidelines.

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. Obviousness is a question of law based on underlying factual 

The cited prior art teaches in combination six different column chromatographic methods, each is based upon a particular interaction between the fusion protein and the column solid phase. For example, a size exclusion column chromatography is used to purify the fusion protein based upon the size of the molecules, affinity column for the phosphate group is based upon the interaction between the phosphate group within the fusion protein and the solid phase of the column to purify the fusion protein, whereas affinity column for the fusion protein is based upon the interaction between the fusion protein and the solid phase of the column. Each column chromatographic method is based upon a particular principle to remove impurities and achieves a predictable purification result.  Taking the three column chromatographic methods recited in claims 1 and 34 as an example, no matter in what order the three column chromatographic methods are performed, a person of ordinary skill at the time of the invention would expect a purified 

It is noted that the rationales in the 103 (a) rejection in this case involve a combination of the following: combining prior art elements according to known methods to yield predictable results, "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives if the variations are predictable to one of ordinary skill in the art, and some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. It is known at the time invention that each column chromatographic method provides a predictable result or solution for purifying a fusion protein, and each method merely performs the same function as it does separately. 

Applicant further argues that the invention of amended claim 1 includes only three column chromatography steps and reduction of column chromatography steps results in commercial success because of reducing not only the cost for the production process, but reducing industrial waste as well.

Applicant’s argument about commercial success has been fully considered but is not deemed to be persuasive because there is no objective evidence on the record showing that there is commercial success for the instantly claimed invention. Moreover, Zhou et al. only use a single affinity column chromatographic method for purifying a fusion protein comprising an anti-transferrin receptor (TfR) antibody and a human lysosomal enzyme, iduronate-2-sulfatase (see, e.g., page 330, left column, last paragraph). 

Therefore, the rejection must be maintained.

Conclusion
No claims are allowed.


Advisory Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.


/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 17, 2021